Citation Nr: 1018254	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to July 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The issue of entitlement to service connection for kidney 
stones is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action regarding this issue is required.


FINDING OF FACT

Hypertension was not shown in service or for many years 
thereafter; hypertension is not related to service or to 
service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; 
such incurrence or aggravation is not presumed; hypertension 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§  3.303, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

After a review of the file, the Board concludes that service 
connection is not warranted for hypertension.  Specifically, 
service treatment records are negative for complaints of, 
treatment for, or findings regarding, hypertension.  Blood 
pressure at entry was 135/64.  In May 1968, the blood 
pressure was reported at 104/68.  At discharge, it was 
120/80.  Also at discharge, the heart and vascular system 
were found to be clinically normal, and the Veteran reported 
no history of high or low blood pressure.  Therefore, service 
records do not show hypertension in service, as defined by VA 
regulations.  

Next, post-service medical records are negative for cardiac 
symptomatology for many years after service.  The initial 
post-service VA examination in August 1969 showed a blood 
pressure reading of 135/75.  The first reference to 
hypertension does not appear in the clinical records until 
November 2001, more than 30 years after service.  Therefore, 
the medical evidence does not show continuity of 
symptomatology.

Moreover, there is no medical opinion that purports to relate 
hypertension directly to service.  Indeed, the Veteran 
conceded that hypertension was not diagnosed until 
approximately 1990, and it is his contention that 
hypertension is related to his service-connected diabetes 
mellitus on a secondary basis.  As the post-service clinical 
evidence is consistent with his contentions regarding date of 
onset, the Board determines that the presumption applicable 
to chronic diseases that become manifest within a year of 
discharge does not apply, and that service connection on a 
direct basis is not warranted.  

Turning to the Veteran's primary assertion as to secondary 
causation, the Board acknowledges that he has been diagnosed 
with diabetes mellitus.  However, the Board concludes that 
service connection for hypertension on a secondary basis is 
not warranted.  

Specifically, the Veteran was afforded a VA examination in 
May 2007 for the purpose of determining the etiology of his 
hypertension.  The examiner found, based on a review of the 
claims file, and discussion with the Veteran, that 
hypertension was first diagnosed in 1990, and that diabetes 
was first diagnosed in 1992.  He opined that, as the 
hypertension predated the diabetes, there was no etiological 
relationship between the two.  The examiner concluded that 
essential hypertension, likely aggravated by obesity, was not 
attributable to diabetes.

The Veteran stated in his notice of disagreement that he 
provided these dates based on his best recollection, but that 
he had no idea how long these conditions existed before they 
were actually diagnosed.  Nevertheless, he does not dispute 
the actual dates of diagnosis, and the Board finds that the 
examiner, as a medical professional, is competent to make 
such a determination, based on the evidence presented.  

In fact, there is no medical opinion of record that purports 
to relate hypertension to diabetes.  The Veteran believes 
that there is such a relationship; however, while he is 
competent to relate specific facts, such as when the 
conditions were first diagnosed, there is no essential 
dispute on that matter.  Significantly, he is not competent 
to comment on the etiology of a disease such as hypertension, 
as that is not a matter subject to mere observation, but 
requires medical knowledge.  

Such competent evidence has been provided by the medical 
professional who examined the Veteran during the current 
appeal, and who rendered the pertinent opinion in conjunction 
with the evaluation.  As such, the Board finds this opinion 
is more probative than the Veteran's subjective assertion of 
an association between the service-connected diabetes and the 
current hypertension.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for hypertension, asserted to be secondary 
to the service-connected diabetes mellitus, type II.  There 
is, therefore, no doubt to be otherwise resolved.  As such, 
the appeal is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In an April 2007 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the April 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, he was afforded a VA 
examination as to the etiology of his hypertension.  The 
Board finds this examination to be adequate because it was 
performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from 
the Veteran, and a thorough examination.  The resulting 
diagnoses and rationales were consistent with the examination 
and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for hypertension is denied.


REMAND

With respect to the remaining claim for kidney stones, the 
May 2007 examiner found that there was no relationship 
between the service-connected diabetes mellitus and kidney 
stones.  However, it is the Veteran's alternative contention, 
as stated on the VA Form 9, that kidney stones are related to 
a bout of malaria in service.  Service treatment records 
reveal that he was treated for malaria in June 1968.  The 
examiner did not address this matter.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the Veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

As the Veteran had an in-service bout of malaria that may be 
related to current kidney stones, an opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in Portland, Oregon, for 
the period from January 2008 to the 
present.

2.  Afford the Veteran an examination to 
determine the nature and etiology of the 
current kidney stones.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that kidney stones are related 
to an in-service bout of malaria.

The supporting rationale for all opinions 
expressed must also be provided.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


